Name: Council Regulation (EEC) No 3444/87 of 17 November 1987 on the transfer of 150 000 tonnes of barley held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: trade policy;  Europe
 Date Published: nan

 19 . 11 . 87 Official Journal of the European Communities No L 328/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3444/87 of 17 November 1987 on the transfer of 150 000 tonnes of barley held by the Spanish intervention agency Whereas provisions should be adopted to cover this measure for accounting purposes in accordance with the procedure provided for in Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricul ­ tural Guidance and Guarantee Fund, Guarantee Section Q, as last amended by Regulation (EEC) No 2095/87 (8), HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 'on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 3769/85 (4), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission, Whereas the unusually severe weather conditions in Greece at the beginning of 1987 brought about a shortage of fodder which could lead farmers to sell their livestock prematurely and so, possibly, incur a loss of income ; Whereas the shortage of fodder may be offset by the use by stockfarmers of 1 50 000 tonnes of feed grain ; whereas these cereals are available from the Spanish intervention agency in the form of barley ; whereas, in order to make this barley available to Greek stock-farmers, it should be transferred to Greece ; Whereas the Greek intervention agency is reselling the stocks transferred under the conditions set out in Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (*), as last amended by Regulation (EEC) No 2418/87 (*) ; Whereas certain detailed rules for taking delivery of the product and on the transfer of responsibilities in this respect should be laid down at a later date ; Article 1 1 . The Spanish intervention agency shall make avai ­ lable to the Greek intervention agency 1 50 000 tonnes of barley. 2. The Greek intervention agency shall take delivery of the product referred to in paragraph 1 before 1 5 December 1987 and shall ensure that it is transported to Greece before 15 April 1988 . It shall ensure that it is disposed of in animal feed before 30 June 1988 . 3 . The resale of the product referred to in paragraph 1 shall be carried out in accordance with Regulation (EEC) No 1836/82. 4. Transport contracts shall be awarded by tendering procedure. Mobilization shall be carried out under the most favourable transport conditions . 5 . The detailed rules for applying this Regulation, in particular as regards the transport of the product in ques ­ tion, shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40 . (3) OJ No L 98 , 28 . 4. 1970, p. 3 . 0 OJ Ncr L 362, 31 . 12. 1985, p. 17. 0 OJ No L 2Q2, 9 . 7. 1982, p. 23 . ( «) OJ No L 223, 11 . 8 . 1987, p. 5 . O OJ No L 216, 5 . 8 . 1978 , p. 1 . (8) OJ No L 196, 17. 7 . 1987, p. 3 . No L 328/2 Official Journal of the European Communities 19 . 11 . 87 Article 2 1 . The Spanish intervention agency shall debit the accounts referred to in Article 4 of Regulation (EEC) No 1883/78 with the quantities of barley transferred, valued at zero. 2. The Greek intervention agency shall credit the accounts referred to in paragraph 1 with the quantities of barley of which they have taken delivery, valued at zero, and shall value them at the end of each month at the price fixed pursuant to Article 8 of Regulation (EEC) No 1883/78 for stocks carried forward to the financial year in question . 3 . The transport Costs of the quantities of barley referred to in Article 1 shall be entered in the accounts referred to in paragraph 1 and 2 of this Article. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1987. For the Council The President L. T0RNLES